--------------------------------------------------------------------------------

Exhibit 10.1
 
FORM OF
AMENDMENT AND EXCHANGE AGREEMENT
 
This Amendment and Exchange Agreement (the “Agreement”), dated as of January 7,
2011, is by and between Pacific Ethanol, Inc., a Delaware corporation with
offices located at 400 Capitol Mall, Suite 2060, Sacramento, CA 95814 (the
“Company”), and the holder identified on the signature page hereto (“Holder”).
 
R E C I T A L S
 
A.           On or about September 27, 2010, the Company issued (i) $35,000,000
in aggregate principal amount of its senior convertible notes (the “Notes”) and
(ii) a warrant (the “Warrant”) to purchase the Company’s common stock, $0.001
par value per share (the “Common Stock”) pursuant to a Securities Purchase
Agreement dated as of September 27, 2010 (the “Existing Securities Purchase
Agreement”) to the Holder and certain other investors signatory thereto
(collectively, the “Investors”).  Capitalized terms not defined herein shall
have the meaning as set forth in the Existing Securities Purchase Agreement as
amended hereby.
 
B.           In connection with the execution and delivery of the Existing
Securities Purchase Agreement, the Company entered into that certain
Registration Rights Agreement, dated as of September 27, 2010 (the "Existing
Registration Rights Agreement"), by and between the Company and the Investors,
pursuant to which the Company agreed to provide certain registration rights with
respect to the Registrable Securities (as defined in the Existing Registration
Rights Agreement) under the Securities Act of 1933, as amended (the "Securities
Act"), and the rules and regulations promulgated thereunder, and applicable
state securities laws.
 
C.           The Company and the Holder desire to enter into this Agreement,
pursuant to which, among other things, (i) the Company and the Holder shall
amend certain of the Transaction Documents (as defined in the Existing
Securities Purchase Agreement), (ii) the Company and the Holder shall exchange a
Note with an aggregate principal amount of $[          ] of the Holder (the
“Existing Note”) for a senior convertible note in the form attached hereto as
Exhibit A (the "Exchanged Note"), with an aggregate principal amount of
$[          ], convertible into Common Stock  in accordance therewith (the
Exchanged Note as converted, the "Exchanged Note Conversion Shares") and (iii)
the Company and the Holder shall exchange a Warrant (the “Existing Warrant”)
exercisable into [      ] shares of Common Stock for a warrant to purchase
Common Stock of the Company (the "Exchanged Warrant") exercisable into [      ]
shares of Common Stock (the Exchanged Warrant as exercised, the "Exchanged
Warrant Shares").
 
D.           The exchange of the Existing Note for the Exchanged Note and the
Existing Warrant for the Exchanged Warrant are each being made in reliance upon
the exemption from registration provided by Section 3(a)(9) of the Securities
Act .
 
E.           As a closing condition to the transactions contemplated hereby,
each of the holders of Notes as of the date hereof other than the Holder (the
“Other Holders”) are executing agreements identical to this Agreement (other
than proportional changes in the numbers reflecting the different (i) principal
amount of each Exchanged Note (as defined in each Other Agreement (as defined
below)) (collectively, the “Other Exchanged Notes”, and together with the
Exchanged Note, the “Exchanged Notes”), convertible into Common Stock in
accordance therewith (the Other Exchanged Notes, as converted, the "Exchanged
Other Note Conversion Shares", and together with the Exchanged Note Conversion
Shares, the “Exchanged Conversion Shares”) and (ii) number of shares of Common
Stock (collectively, the "Exchanged Other Warrant Shares", and together with the
Exchanged Warrant Shares, the “Exchanged Warrant Shares”) issuable upon exercise
of each Exchanged Warrant (as defined in each Other Agreement) (collectively,
the “Other Exchanged Warrants”, and together with the Exchanged Warrant, the
“Exchanged Warrants”, and together with the Exchanged Warrant Shares, the
Exchanged Conversion Shares and the Exchanged Notes, the “Exchanged
Securities”), in each case, being issued to such Other Holder in exchange for
the Notes or Warrants, as applicable, of such Other Holders) (the "Other
Agreements", and together with this Agreement, the "Agreements").
 
1

--------------------------------------------------------------------------------

 
 
A G R E E M E N T
 
1.           Exchange. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, on the Closing Date (as defined below) the
Holder shall, and the Company shall, pursuant to Section 3(a)(9) of the
Securities Act, exchange (i) the Existing Note for the Exchanged Note and (ii)
the Existing Warrant for the Exchanged Warrant.  At the Closing (as defined
below), the following transactions shall occur (such transactions in this
Section 1, the “Exchange”):
 
1.1           Delivery.  In exchange for (i) the Existing Note, the Company
shall deliver or cause to be delivered to the Holder the Exchanged Note and (ii)
the Existing Warrant, the Company shall deliver or cause to be delivered to the
Holder the Exchanged Warrant.  The Holder shall deliver or cause to be delivered
to the Company (or its designee) the Existing Note and the Existing Warrant, as
soon as commercially practicable following the Closing.  As of the Closing Date,
all of the Holder’s rights under the Existing Note and the Existing Warrant
shall be extinguished.
 
1.2           Other Documents.  The Company and the Holder shall execute and/or
deliver such other documents and agreements as are customary and reasonably
necessary to effectuate the Exchange.
 
1.3           Purchase Price.  The Exchanged Note shall be issued to the Holder
in exchange for the Existing Note and the Exchanged Warrant shall be issued to
the Holder in exchange for the Existing Warrant, in each case, without the
payment of any additional consideration.
 
1.4           Closing.  Upon confirmation that the conditions to closing
specified in this Agreement have been satisfied or duly waived by the Holder or
the Company, as applicable, the closing of the Exchange (the “Closing”) shall
occur on January __, 2011 or such other date as is mutually acceptable to the
Holder and the Company (the ”Closing Date”).
 
2.           Amendments to Transaction Documents.
 
2.1           Ratifications.  Except as otherwise expressly provided herein, the
Existing Securities Purchase Agreement and each other Transaction Document, is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the Closing Date: (i) all
references in the Existing Securities Purchase Agreement to "this Agreement",
"hereto", "hereof", "hereunder" or words of like import referring to the
Existing Securities Purchase Agreement shall mean the Existing Securities
Purchase Agreement as amended by this Agreement, (ii) all references in the
other Transaction Documents, to the "Securities Purchase Agreement", "thereto",
"thereof", "thereunder" or words of like import referring to the Securities
Purchase Agreement shall mean the Existing Securities Purchase Agreement as
amended by this Agreement, (iii) all references in the Existing Registration
Rights Agreement to "this Agreement", "hereto", "hereof", "hereunder" or words
of like import referring to the Existing Registration Rights Agreement shall
mean the Existing Registration Rights Agreement as amended by this Agreement,
and (iv) all references in the other Transaction Documents to the "Registration
Rights Agreement", "thereto", "thereof", "thereunder" or words of like import
referring to the Registration Rights Agreement  shall mean the Registration
Rights Agreement as amended by this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
2.2           Amendments to Existing Registration Rights Agreement.  On and
after the Closing Date, the Existing Registration Rights Agreement is hereby
amended as follows:
 
(a)         The defined term "Required Registration Amount" is hereby amended by
adding the following:
 
Notwithstanding the foregoing, with respect to the initial Registration
Statement filed hereunder, the Required Registration Amount shall mean
24,445,485 Conversion Shares and 3,333,475 Interest Shares.  The Investors
further acknowledge that notwithstanding anything to the contrary in the
Transaction Documents, in no event shall the Company be required to file a
Registration Statement after the six month anniversary of the date hereof (or,
if a Current Public Information Failure then exists, such later initial date
thereafter when such Current Public Information Failure is cured).


 
(b)         The defined term "Effectiveness Deadline" is hereby amended and
restated as follows:
 
“Effectiveness Deadline” means (i) with respect to the initial Registration
Statement (which, for the avoidance of doubt, shall be the Registration
Statement with respect to the Required Registration Amount of Registable
Securities filed immediately following the voluntary withdrawal of the
Registration Statement with respect to Registrable Securities filed with the SEC
prior to the date of the Amendment and Exchange Agreements) required to be filed
pursuant to Section 2(a), the earlier of (A) the 134th calendar day after the
date of the Securities Purchase Agreement and(B) the 2nd Business Day after the
date the Company is notified (orally or in writing, whichever is earlier) by the
SEC that such Registration Statement will not be reviewed or will not be subject
to further review and (ii) with respect to any additional Registration
Statements that may be required to be filed by the Company pursuant to this
Agreement, the earlier of the (A) 90th calendar day following the date on which
the Company was required to file such additional Registration Statement (or the
120th calendar day after such date in the event that such Registration Statement
is subject to review by the SEC) and (B) 2nd Business Day after the date the
Company is notified (orally or in writing, whichever is earlier) by the SEC that
such Registration Statement will not be reviewed or will not be subject to
further review.
 
 
 
3

--------------------------------------------------------------------------------

 
2.3            Amendments to Transaction Documents.  On and after the Closing
Date, each of the Transaction Documents are hereby amended as follows:
 
(a)         The defined term "Notes" is hereby amended and restated as
“Exchanged Notes (as defined in the Amendment and Exchange Agreements)”.
 
(b)         The defined term "Conversion Shares" is hereby amended and restated
as “Exchanged Conversion Shares (as defined in the Amendment and Exchange
Agreements)”.
 
(c)         The defined term "Warrants" is hereby amended and restated as
“Exchanged Warrants (as defined in the Amendment and Exchange Agreements)”.
 
(d)         The defined term "Warrant Shares" is hereby amended and restated as
“Exchanged Warrant Shares (as defined in the Amendment and Exchange
Agreements)”.
 
(e)         The defined term "Amendment and Exchange Agreements” shall mean
“those certain Amendment and Exchange Agreements, dated as of January __, 2011,
each by and between the Company and each Holder”.
 
(f)         The defined term "Transaction Documents" is hereby amended to
include the Amendment and Exchange Agreements.
 
3.           Company Representations and Warranties.
 
3.1           Organization and Qualification.  Each of the Company and its
Subsidiaries (as defined in the Exchanged Notes) are entities duly organized and
validly existing and in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted and as
presently proposed to be conducted.  Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect.  As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any Subsidiary,
individually or taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Transaction Documents or (iii) the authority or ability of
the Company  to perform any of its obligations under any of the Transaction
Documents (as defined below). Other than its Subsidiaries, there is no Person in
which the Company, directly or indirectly, owns capital stock or holds an equity
or similar interest.
 
 
4

--------------------------------------------------------------------------------

 
3.2           Authorization and Binding Obligation.  The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the “Exchange Documents”) and to issue the Exchanged Securities
in accordance with the terms hereof and thereof.  The execution and delivery of
the Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, (i)
the issuance of the Exchanged Notes and the reservation for issuance and
issuance of Exchanged Conversion Shares issuable upon conversion of the
Exchanged Conversion Shares and (ii) the issuance of the Exchanged Warrants and
the reservation for issuance and issuance of Exchanged Warrant Shares issuable
upon exercise of the Exchanged Warrant Shares, in each case, have been duly
authorized by the Company's Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement and the other Exchange Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.
 
3.3           No Conflict.  The execution, delivery and performance of the
Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Exchanged Notes and reservation for issuance and issuance of the
Exchanged Conversion Shares) will not (i) (i) result in a violation of the
Certificate of Incorporation (as defined below) or other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the
Nasdaq Capital Market (the “Principal Market”) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that could not reasonably be expected
to have a Material Adverse Effect.
 
3.4           No Consents.  Neither the Company nor any Subsidiary is required
to obtain any consent from, authorization or order of, or make any filing or
registration with (other than the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, a Form D with the SEC and any other filings as may be required
by any state securities agencies), any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by the Exchange Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the
Closing Date, and neither the Company nor any of its Subsidiaries are aware of
any facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Transaction Documents.  Except as set forth on
Schedule 3.4, the Company is not in violation of the requirements of the
Principal Market (other than the minimum bid price per share of $1.00) and has
no knowledge of any facts or circumstances which could reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future.
 
 
5

--------------------------------------------------------------------------------

 
3.5           Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the Exchanged Securities is exempt from registration
under the Securities Act.  The offer and issuance of the Exchanged Securities is
exempt from registration under the Securities Act pursuant to the exemption
provided by Section 3(a)(9) thereof.
 
3.6           Issuance of Exchanged Securities.  The issuance of the Exchanged
Notes and the Exchanged Warrants are duly authorized and upon issuance in
accordance with the terms of the Exchange Documents shall be validly issued,
fully paid and non-assessable and free from all taxes, liens, charges and other
encumbrances with respect to the issue thereof.  Upon issuance or conversion in
accordance with the Exchanged Notes, the Exchanged Conversion Shares and the
Interest Shares, respectively, and upon exercise of the Exchanged Warrants, the
Exchanged Warrant Shares, in each case, when issued, will be validly issued,
fully paid and nonassessable and free from all preemptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock.
 
3.7           Transfer Taxes.  On the Closing Date, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance of the Exchanged Notes and Exchanged Warrants to be
exchanged with the Holder hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.
 
3.8           SEC Documents; Financial Statements. Except as disclosed in
Schedule 3.8, during the two (2) years prior to the date hereof, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”). The Company has delivered to the Holders or their
respective representatives true, correct and complete copies of each of the SEC
Documents not available on the EDGAR system requested by the Holders or their
respective representatives. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to any of the Holders which is not
included in the SEC Documents (including, without limitation, information
referred to in Section 2(e) of this Agreement) contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein not misleading, in the light of the circumstance under
which they are or were made.
 
 
6

--------------------------------------------------------------------------------

 
3.9           Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of (i) 300,000,000 shares of Common Stock,
of which, 91,627,012 are issued and outstanding and 14,950,148 shares are
reserved for issuance pursuant to securities (other than the Exchanged Notes and
the Exchanged Warrants) exercisable or exchangeable for, or convertible into,
shares of Common Stock and (ii) 5,000,000 shares of preferred stock, of which
1,251,494 are issued and outstanding.  No shares of Common Stock are held in
treasury.  All of such outstanding shares are duly authorized and have been, or
upon issuance will be, validly issued and are fully paid and
nonassessable.  5,572,637 shares of the Company’s issued and outstanding Common
Stock on the date hereof are as of the date hereof owned by Persons who are
“affiliates” (as defined in Rule 405 of the Securities Act and calculated based
on the assumption that only officers, directors and holders of at least 10% of
the Company’s issued and outstanding Common Stock are “affiliates” without
conceding that any such Persons are “affiliates” for purposes of federal
securities laws) of the Company or any of its Subsidiaries. To the Company’s
knowledge, as of the date hereof, no Person owns 10% or more of the Company’s
issued and outstanding shares of Common Stock (calculated based on the
assumption that all Convertible Securities (as defined in the Exchanged Note),
whether or not presently exercisable or convertible, have been fully exercised
or converted (as the case may be) taking account of any limitations on exercise
or conversion (including “blockers”) contained therein without conceding that
such identified Person is a 10% stockholder for purposes of federal securities
laws). Except as disclosed in Schedule 3.9: (i) none of the Company’s or any
Subsidiary’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company or any
Subsidiary; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any amounts filed in connection with the Company or any
of its Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except pursuant to the Registration
Rights Agreement); (vi) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect. The Company has furnished to the Holders true, correct and complete
copies of the Company’s Certificate of Incorporation, as amended and as in
effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto that have not been disclosed in the SEC Documents
 
 
7

--------------------------------------------------------------------------------

 
 
 
3.10           Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Holders or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Agreements. The Company understands and confirms that
each of the Holders will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the
Holders regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.  No event or circumstance has occurred or information exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
 
 
 
8

--------------------------------------------------------------------------------

 
4.           Holder's Representations and Warranties.  As a material inducement
to the Company to enter into this Agreement and consummate the Exchange, Holder
represents, warrants and covenants with and to the Company as follows:
 
4.1           Ownership of Existing Note.  The Holder owns the Existing Note
free and clear of any liens (other than the obligations pursuant to this
Agreement and applicable securities laws).
 
4.2           Reliance on Exemptions.  The Holder understands that the Exchanged
Securities are being offered and exchanged in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the Exchanged Securities.
 
4.3           No Governmental Review.  The Holder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Exchanged Securities nor have
such authorities passed upon or endorsed the merits of the offering of the
Exchanged Securities.
 
4.4           Validity; Enforcement.  This Agreement and the Exchange Documents
to which the Holder is a party have been duly and validly authorized, executed
and delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
4.5           No Conflicts.  The execution, delivery and performance by the
Holder of this Agreement and the Exchange Documents to which the Holder is a
party, and the consummation by the Holder of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Holder or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Holder is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.
 
 
9

--------------------------------------------------------------------------------

 
5.           Covenants.
 
5.1           Reasonable Best Efforts.  The Company shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 6 of this Agreement.  The Holder shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 5 of this Agreement.
 
5.2           Disclosure of Transactions and Other Material Information. On or
before 9:30 a.m., New York time, on the first (1st) Business Day following the
date of this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Agreements in the form required by the 1934 Act and attaching all the material
Agreements (including, without limitation, this Agreement (and all schedules to
this Agreement), the form of the Exchanged Notes and the form of the Exchanged
Warrants) (including all attachments, the “8-K Filing”).  From and after the
issuance of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) delivered to any of the Holders by the Company
or any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Agreements.
 
5.3           Fees.  The Company shall reimburse Greenberg Traurig, LLP (counsel
to the lead Holder), on demand, for all reasonable, documented costs and
expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby) (the “Lead Investor Counsel Expenses”).
 
5.4           Holding Period.  For the purposes of Rule 144, the Company
acknowledges that the holding period of (i) the Exchanged Notes (and upon
conversion of the Exchanged Notes, the Exchanged Conversion Shares) may be
tacked onto the holding period of the Existing Notes and (iii) the Exchanged
Warrants (and upon exercise of the Exchanged Warrants, the Exchanged Warrant
Shares (if acquired using a Cashless Exercise (as defined in the Exchanged
Warrant))) may be tacked onto the holding period of the Existing Warrants, and
the Company agrees not to take a position contrary to this Section 4.4.  The
Company agrees to take all actions, including, without limitation, the issuance
by its legal counsel of any necessary legal opinions, necessary to issue the
Exchanged Conversion Shares and Exchanged Warrant Shares that are freely
tradable on the Principal Market without restriction and not containing any
restrictive legend without the need for any action by the Holder.
 
6.           Conditions to Company's Obligations Hereunder.


The obligations of the Company to the Holder hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company's sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Holder with prior written notice
thereof:
 
6.1           The Holder shall have duly executed this Agreement and delivered
the same to the Company.
 
6.2           Each of the Other Holders shall have duly executed the Other
Agreement of such Other Holder and delivered the same to the Company.
 
 
10

--------------------------------------------------------------------------------

 
6.3           The representations and warranties of the Holder shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and the Holder shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holder at or prior
to the Closing Date.
 
7.           Conditions to Holder's Obligations Hereunder.


The obligations of the Holder hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for the Holder's
sole benefit and may be waived by the Holder at any time in its sole discretion
by providing the Company with prior written notice thereof:
 
7.1           The Company shall have duly executed and delivered this Agreement
to the Holder.
 
7.2           The Company shall have paid the Lead Investor Counsel Expenses to
Greenberg Traurig LLP by wire transfer of U.S. dollars and immediately available
funds in accordance with the written instructions of Greenberg Traurig LLP
delivered to the Company on or prior to the Closing Date.
 
7.3           The Company shall have duly executed and delivered to the Holder
the Exchanged Note and the Exchanged Warrant.
 
7.4           The Company shall have delivered to the Holder a copy of each
Other Agreement, duly executed and delivered by the Company and each Other
Holder party thereto.
 
7.5           The Holder shall have received the opinion of Rutan & Tucker, LLP,
the Company’s counsel, dated as of the Closing Date, in the form acceptable to
the Holder.
 
7.6           The Company shall have delivered to the Holder a certificate, in
the form acceptable to the Holder, duly executed by the Secretary of the Company
and dated as of the Closing Date, as to (i) the resolutions authorizing the
transactions contemplated hereby as adopted by the Company’s board of directors,
in a form reasonably acceptable to the Holder, (ii) the Certificate of
Incorporation of the Company and (iii) the Bylaws of the Company, each as in
effect at the Closing.
 
7.7           Each and every representation and warranty of the Company
contained herein shall be true and correct in all material respects as of the
date when made and as of the Closing Date as though originally made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Closing Date. The Holder shall have received a
certificate, duly executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by the Holder in the form acceptable to the Holder.
 
 
11

--------------------------------------------------------------------------------

 
7.8           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by the Principal
Market.
 
7.9           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Agreements.
 
7.10           The Company shall have delivered to the Holder such other
documents relating to the transactions contemplated by this Agreement as the
Holder or its counsel may reasonably request.
 
8.           Termination.
 
In the event that the Closing does not occur on or before five (5) Business Days
from the date hereof due to the Company's or the Holder's failure to satisfy the
conditions set forth in Sections 6 and 7 hereof (and the nonbreaching party's
failure to waive such unsatisfied conditions(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.  Upon such termination, the terms hereof shall be null and void and
the parties shall continue to comply with all terms and conditions of the
Agreements, as in effect prior to the execution of this Agreement.
 
9.           Miscellaneous.
 
9.1           Miscellaneous Provisions.  Section 9 of the Existing Securities
Purchase Agreement (as amended hereby) is hereby incorporated by reference
herein, mutatis mutandis.
 
9.2           Most Favored Nation.  The Company hereby represents and warrants
as of the date hereof and covenants and agrees from and after the date hereof
that none of the terms offered to any Person with respect to any consent,
release, amendment, settlement or waiver relating to the terms, conditions and
transactions contemplated hereby (each a “Settlement Document”), is or will be
more favorable to such Person than those of the Holder and this Agreement.  If,
and whenever on or after the date hereof, the Company enters into a Settlement
Document, then (i) the Company shall provide notice thereof to the Holder
immediately following the occurrence thereof and (ii) the terms and conditions
of this Agreement, the other Exchange Documents and the Securities (other than
any limitations on conversion or exercise set forth therein) shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions (as the
case may be) set forth in such Settlement Document, provided that upon written
notice to the Company at any time the Holder may elect not to accept the benefit
of any such amended or modified term or condition, in which event the term or
condition contained in this Agreement or the Securities (as the case may be)
shall apply to the Holder as it was in effect immediately prior to such
amendment or modification as if such amendment or modification never occurred
with respect to the Holder.  The provisions of this Section 9.2 shall apply
similarly and equally to each Settlement Document.


[The remainder of the page is intentionally left blank]


 
12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  PACIFIC ETHANOL, INC.          
 
By:
 /s/ Neil M. Koehler       Name: Neil M. Koehler       Title: Chief Executive
Officer  


 



 



 



 



 


 


 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 
 
 
 

  HOLDER:     [       ]          
 
By:
        Name:        Title:   







 



 



 



 
 
 
 14

--------------------------------------------------------------------------------